     Case 2:21-cv-02760 Document 1 Filed 02/17/21 Page 1 of 14 PageID: 1




TRIMBOLI & PRUSINOWSKI, LLC
James T. Prusinowski, Esq. (JTP 0729)
jprusinowski@trimprulaw.com
268 South Street
Morristown, NJ 07960
Tel: 973-660-1095
Attorneys for Plaintiff, Irvington Superior Officers Association


               UNITED STATES DISTRICT COURT FOR THE
                      DISTRICT OF NEW JERSEY


                                         :   Case No. 2:21-cv-2760
IRVINGTON SUPERIOR                       :
OFFICERS ASSOCIATION, on                 :
behalf of themselves and all other       :                  Civil Action
individuals similarly situated,          :
                                         :
                     Plaintiffs,         :
                                         :
v.                                       :
                                         :                 COMPLAINT
TOWNSHIP OF IRVINGTON,                   :
                                         :
                     Defendants.         :
                                         :



Plaintiff Irvington Superior Officers Association by way of Complaint says:

      1.     This is a collective action under the Fair Labor Standards Act, 29

U.S.C. § 201, et seq. (“FLSA”); and a collective and class action under the New

Jersey Wage and Hour Law, N.J.S.A. § 34:11-4.1, et seq. (“NJWHL”). Both actions

are against the Township of Irvington.

                                         1
     Case 2:21-cv-02760 Document 1 Filed 02/17/21 Page 2 of 14 PageID: 2




                                      PARTIES

      2.    The Irvington Superior Officers Association (“SOA”) is a collective

negotiations association that represents all full-time regularly employed police

officers holding the rank of Sergeant, Lieutenant, Captain, and Deputy Chief in the

Township of Irvington (“Township”).

      3.    The SOA has entered into a series of collective negotiations agreements

with the Township since at least 1999. The members of the SOA are “covered

employees” of the Township within the meaning of the FLSA.

      4.    The Township is a public entity in the State of New Jersey with a

principal place of business located at 1 Civic Square, Irvington, New Jersey 07111.

      5.    The Township is an “employer” as defined under the FLSA, 29 U.S.C.

§ 203(d).

      6.    The Township oversees the Irvington Police Department where

Plaintiffs are employed.

                           JURISDICTION AND VENUE

      7.    Jurisdiction of this Court is invoked pursuant to 29 U.S.C. § 216(b) and

28 U.S.C. § 1337. This Court has jurisdiction over the SOA’s NJWHL claims

pursuant to 28 U.S.C. § 1367.

      8.    Venue is properly laid in the District of New Jersey as all parties hereto

are located in New Jersey.

                                         2
      Case 2:21-cv-02760 Document 1 Filed 02/17/21 Page 3 of 14 PageID: 3




                        FACTS COMMON TO ALL COUNTS

        9.       The Township employs approximately 30 officers who are members of

the SOA. The Township also employs non-supervisory officers and employees in

the Irvington Police Department who are members of the New Jersey State

Policemen’s Benevolent Association, Local 29 (“PBA”).

        10.      The Irvington Police Department operates 24-hours per day, 7-days per

week.

        11.      Approximately half of the SOA members regularly and routinely work

during the day, and approximately half of the SOA members regularly and routinely

work during the night.

        12.      Those members who work during the night do not start work prior to

5:00 p.m.

        13.      Under the parties’ current collective negotiations agreement, overtime

is governed by the parties’ existing practices, and the existing practice has been that

SOA members are eligible for overtime for any work performed outside of their

regular shift.

        14.      Thus, SOA members who work during the night would be eligible for

overtime for any work performed during the day.




                                             3
      Case 2:21-cv-02760 Document 1 Filed 02/17/21 Page 4 of 14 PageID: 4




      15.    On December 7, 2020, Tracy Bowers, Director of the Irvington Police

Department issued a directive, titled “MANDATORY COVID TESTING,”

(“December 7th Order”). See Exhibit A.

      16.    The December 7th Order requires that all Irvington police personnel,

sworn and civilian, must take a COVID-19 test every two weeks.

      17.    The December 7th Order also indicates that the Township has made

arrangements for testing, including locations, days, and times when the testing is

available.

      18.    According to the December 7th Order, the testing is available only

during daytime hours, between 9:00 a.m. and 5:00 p.m.

      19.    The December 7th Order is silent on how employees who do not work

the day shift should be paid for getting the mandated testing while off-duty.

      20.    No accommodation was made for employees who work the night shift,

even though SOA members suggested that those who administer COVID-19 tests be

available earlier than 9:00 a.m. or after 5:00 p.m., and also suggested that night shift

employees be allowed to go to a 24-hour testing site during their work hours.

      21.    By way of example, on December 16, 2020, SOA member Captain

Elijah James, and PBA member Patrol Sergeant Shynell McCall, who each work

during the night and do not start shifts prior to 5:00 p.m. on any given day, put in for




                                           4
     Case 2:21-cv-02760 Document 1 Filed 02/17/21 Page 5 of 14 PageID: 5




overtime in connection with the time they spent getting their mandatory COVID-19

test. See Exhibits, B and D.

      22.   Neither Captain James, nor Patrol Sergeant McCall could have obtained

a COVID-19 test during their regular work shift.

      23.   The commanding officer, identified as Badge/ID# 330, denied both

overtime requests. See, Exhibits B and D.

      24.   On the same day that the overtime requests were denied – and likely

because of those overtime requests – Sgt. Rodriguez on behalf of Deputy Chief

Stewart Townsend issued Memo 2020-56, titled “Covid-19 Testing / Off Duty,”

(“December 16th Order”). See Exhibit C.

      25.   The December 16th Order articulates Director Bowers’ order that,

effective immediately, “[n]o employee shall be permitted to submit an overtime

report for obtaining a Covid-19 Test which [sic] was conducted while off duty.”

      26.   The overtime denial and the memorialized policy is the Township’s and

Police Department’s willful and intentional refusal to compensate its officers for

work it mandates be performed outside of the officers’ regularly scheduled shift.

      27.   The Township mandates that COVID-19 tests be obtained, and

mandates that they be obtained prior to 5:00 p.m.




                                         5
     Case 2:21-cv-02760 Document 1 Filed 02/17/21 Page 6 of 14 PageID: 6




      28.    Therefore, those officers who do not start work prior to 5:00 p.m. are

required to attend a Police Department mandated activity (obtaining a COVID-19

test) without compensation.

      29.    This mandate applies to all members of the SOA and all other similarly

situated employees of the Irvington Police Department.

      30.    The Township’s mandate that employees must obtain COVID-19 tests

without receiving compensation for their time is a clear violation of the FLSA

        FLSA and NJWHL COLLECTIVE ACTION ALLEGATIONS

      31.    The SOA, as named Plaintiff, brings this case as a collective action

consisting of:

             All full-time regularly employed police officers below the
             rank of Chief, and all civilian employees of the Irvington
             Police Department, which necessarily includes “all police
             personnel, sworn and civilian” to which the December 7th
             Order (at Exhibit A) was directed.

      32.    The Township is liable under the FLSA and the NJWHL for refusing

to compensate for overtime when the SOA members and similarly situated

employees are required to obtain COVID-19 tests while off duty.

      33.    The SOA’s claim for overtime compensation in this matter is similar to

the claim of other similarly situated employees, such as PBA member Patrol

Sergeant Shynell McCall, mentioned above.




                                         6
      Case 2:21-cv-02760 Document 1 Filed 02/17/21 Page 7 of 14 PageID: 7




      34.    Further, the SOA’s claim depends on similar factual and legal questions

including, but not limited to, whether the Township refused and continues to refuse

to pay the SOA and similarly situated employees overtime wages; and whether the

Township’s violation of the FLSA and NJWHL is willful.

      35.    There are many similarly situated employees who have not received

overtime and were thus injured in violation of the FLSA and NJWHL, and who

would benefit from the issuance of a court-supervised notice of the present lawsuit

and the opportunity to join it.

      36.    Those similarly situated employees are known to the Township, are

readily identifiable, and can be located through the Township’s records.

      37.    Notice should be sent to these similarly situated employees pursuant to

29 U.S.C. § 216(b) of the FLSA, and N.J.S.A. § 34:11-4.10(c) of the NJWHL.

                    NJWHL CLASS ACTION ALLEGATIONS

      38.    The SOA, as named Plaintiff, also brings this case as a NJWHL class

action consisting of:

             All full-time regularly employed police officers below the
             rank of Chief, and all civilian employees of the Irvington
             Police Department, which necessarily includes “all police
             personnel, sworn and civilian” to which the December 7th
             Order (at Exhibit A) was directed.




                                         7
      Case 2:21-cv-02760 Document 1 Filed 02/17/21 Page 8 of 14 PageID: 8




       39.    A class action is appropriate for the NJWHL claims because there are

questions of law or fact common to the class, and they predominate over any

questions affecting only individual members.

       40.    The claims of the SOA are typical of the claims of the class.

       41.    The SOA will fairly and adequately protect the interests of the class.

       42.    The class is so numerous that joinder of all members is impracticable.

       43.    Prosecution of separate actions by individual members of the class

would create a risk of either inconsistent or varying adjudications with respect to

individual members of the class, or adjudications with respect to individual members

of the class would, as a practical matter, be dispositive of the interests of the other

members not parties to the adjudications or substantially impair or impede their

ability to protect their interests.

       44.    A class action is superior to other available methods for the fair and

efficient adjudication of the controversy.

       45.    A class action will best serve the interest of judicial economy.

       46.    The NJWHL specifically contemplates a class action of this type as an

efficient and appropriate means of resolution of such individual claims as would be

asserted by each putative class member.




                                             8
      Case 2:21-cv-02760 Document 1 Filed 02/17/21 Page 9 of 14 PageID: 9




                             CLAIMS FOR RELIEF

                            COUNT ONE
              VIOLATION OF THE FLSA, 29 U.S.C. § 201, et seq.

      47.     Plaintiff SOA repeats and incorporates by reference each and every

allegation contained in the preceding paragraphs as if set forth herein.

      48.     At all times relevant to this Complaint, Defendant Township has been

an “employer” as defined under 29 U.S.C. § 203(d).

      49.     At all relevant times, Defendant employed SOA members and similarly

situated employees within the meaning of the FLSA.

      50.     At all relevant times, SOA members were not exempt from the overtime

requirements of the FLSA.

      51.     The time during which SOA members and similarly situated employees

are mandated to obtain a COVID-19 test is time for which they should be

compensated pursuant to the FLSA.

      52.     Specifically, the time spent by employees obtaining the COVID-19 test

is not voluntary.

      53.     For employees who do not work during the day when COVID-19 tests

are administered, the time spent obtaining the COVID-19 test is outside their normal

work hours.

      54.     Also, a COVID-19 test for SOA members and similarly situated

employees is job related.
                                          9
    Case 2:21-cv-02760 Document 1 Filed 02/17/21 Page 10 of 14 PageID: 10




      55.    In sum, the Township is operating a plan, policy, and procedure under

which it willfully and recklessly has neglected, and continues to neglect,

compensating SOA members and similarly situated employees for time in which

they are required to obtain COVID-19 tests.

      56.    The SOA and similarly situated employees seek damages in the amount

of unpaid overtime wages, liquidated damages as provided for under the FLSA,

attorneys fees, and costs.

                         COUNT TWO
         VIOLATION OF THE NJWHL, N.J.S.A. § 31:11-4.1, et seq.

      57.    Plaintiff SOA repeats and incorporates by reference each and every

allegation contained in the preceding paragraphs as if set forth herein.

      58.    At all times relevant to this Complaint, Defendant Township has been

an “employer” as defined under the NJWHL, N.J.S.A. § 31:11-4.1 and N.J.A.C. §

12:56-2.1.

      59.    At all relevant times, Defendant “employed” SOA members and

similarly situated employees within the meaning of the NJWHL, N.J.S.A. § 31:11-

4.1 and N.J.A.C. § 12:56-2.1.

      60.    At all relevant times, SOA members were not exempt from the overtime

requirements of the NJWHL.




                                         10
    Case 2:21-cv-02760 Document 1 Filed 02/17/21 Page 11 of 14 PageID: 11




      61.     The time during which SOA members and similarly situated employees

are mandated to obtain a COVID-19 test is time for which they should be

compensated pursuant to the NJWHL.

      62.     Specifically, the time spent by employees obtaining the COVID-19 test

is not voluntary.

      63.     For employees who do not work during the day when COVID-19 tests

are administered, the time spent obtaining the COVID-19 test is outside their normal

work hours.

      64.     Also, a COVID-19 test for SOA members and similarly situated

employees is job related.

      65.     In sum, the Township is operating a plan, policy, and procedure under

which it willfully and recklessly has neglected, and continues to neglect,

compensating SOA members and similarly situated employees for time in which

they are required to obtain COVID-19 tests.

      The SOA and similarly situated employees seek damages in the amount of

      unpaid overtime wages, liquidated damages as provided for under the

      NJWHL, attorneys fees, and costs.

                             PRAYER FOR RELIEF

      66.     Plaintiff SOA and all other similarly situated persons, pursuant to the

collective action under the FLSA and the NJWHL, pray for the following relief:

                                         11
Case 2:21-cv-02760 Document 1 Filed 02/17/21 Page 12 of 14 PageID: 12




    a. At the earliest possible time, they be allowed to give notice or the Court

       issue such Notice, to all of the Township’s employees informing them

       that this action has been filed, the nature of the action, and of their right

       to opt-into this lawsuit if they were required to obtain COVID-19 tests

       without being compensated, pursuant to the FLSA and the NJWHL in

       order for a collective action to be established with the similarly situated

       employees represented by the SOA.

    b. That the SOA and each such claimant in the collective action be

       awarded damages in the amount of their respective unpaid

       compensation and benefits, plus liquidated damages including

       additional liquidated damages for unreasonably delayed payment of

       wages, pursuant to 26 U.S.C. § 216(b) and N.J.S.A. § 34:11-4.10, any

       lost wages because of any retaliatory action taken in violation of

       N.J.S.A. § 34:11-4.10, and/or prejudgment interest;

    c. That, pursuant to 26 U.S.C. § 216(b) and N.J.S.A. § 34:11-4.10, the

       SOA and all such claimants in the collective action be awarded

       reasonable attorneys’ fees, and the cost and expenses of this action; and

    d. For such other legal and equitable relief including, but not limited to,

       any injunctive and/or declaratory relief, to which they may be entitled.




                                     12
    Case 2:21-cv-02760 Document 1 Filed 02/17/21 Page 13 of 14 PageID: 13




      67.      Plaintiff SOA and all other similarly situated persons, pursuant to the

class action under the NJWHL, further pray for the following relief:

            a. An order certifying the class for money damages under Rule 4:32-

               1(b)(3);

            b. That the SOA and each such claimant in the class action be awarded

               damages in the amount of their respective unpaid compensation and

               benefits, plus liquidated damages including additional liquidated

               damages for unreasonably delayed payment of wages, pursuant to

               N.J.S.A. § 34:11-4.10, any lost wages because of any retaliatory action

               taken in violation of N.J.S.A. § 34:11-4.10, and/or prejudgment

               interest;

            c. That, pursuant to N.J.S.A. § 34:11-4.10, the SOA and all such claimants

               in the class action be awarded reasonable attorneys’ fees, and the cost

               and expenses of this action; and

            d. For such other legal and equitable relief including, but not limited to,

               any injunctive and/or declaratory relief, to which they may be entitled.


                                  Trimboli & Prusinowski, LLC
                                  Attorneys for Plaintiff Irvington
                                   Superior Officers Association

                                  _s/James Prusinowski________________________
                                  James T. Prusinowski, Esq. (JTP0729)

                                           13
     Case 2:21-cv-02760 Document 1 Filed 02/17/21 Page 14 of 14 PageID: 14




                                   JURY DEMAND

       Plaintiff hereby demands a trial by Jury on all issues raised herein.

                                   Trimboli & Prusinowski, LLC
                                   Attorneys for Plaintiff Irvington
                                    Superior Officers Association

                                   _s/James Prusinowski________________________
                                   James T. Prusinowski, Esq. (JTP0729)

                      DESIGNATION OF TRIAL COUNSEL

       Please take notice that James T. Prusinowski, Esq., is hereby designated as

trial counsel for the collective Plaintiffs.

                                   Trimboli & Prusinowski, LLC
                                   Attorneys for Plaintiff Irvington
                                    Superior Officers Association

                                   _s/James Prusinowski________________________
                                   James T. Prusinowski, Esq. (JTP0729)

                    CERTIFICATION UNDER L. Civ. R. 11.2

       I certify that the matter in controversy is not the subject of any other action

pending in any court, or of any pending arbitration or administrative proceeding.


                                   Trimboli & Prusinowski, LLC
                                   Attorneys for Plaintiff Irvington
                                    Superior Officers Association

                                   _s/James Prusinowski________________________
                                   James T. Prusinowski, Esq. (JTP0729)

Dated: February 17, 2021

                                               14
